DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species III in the reply filed on 04/29/222 is acknowledged. For Claims 9-16, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species I-II and IV-X and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.

Applicant's election with traverse of Group I in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that the insertion of a core is not patentably distinct feature of the process.  This is found persuasive and claims 17 and 20 will be examined.

Claims 4-6 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I-II and IV-X, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022.
Applicant's election with traverse of Species III in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that because claim 1 is generic then the dependent claims correspond to a reasonable number of species with each additional species claimed in dependent form should be examined.  This is not found persuasive because the species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries). Claims 4-6 and 18-19 have claim limitations not found in Species III and therefore is patentably distinct from Species III. Claims 4-5 and 18-19 corresponds to at least Species V and VII and the traces 52 gradual offset of the axes between traces 52 which is patentably distinct from Species III and require a different field of search. Claim 6 corresponds to at least Species IX and having a plane of symmetry 55 extends horizontally through PCB 20 such that an equal number of layers with traces 52 are included above and below the plane of symmetry 55 which is patentably distinct from Species III and require a different field of search. In addition, since claim 9 is withdrawn without traverse, then claims 4-6 and 18-19 should similarly be withdrawn.
Claims 2-3 is not patentably distinct from Species III and will be examined.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 22, 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: 1) In Fig. 3, the arrow of element 27 is should point to the clip instead of the bottom layer; 2) In Fig. 3, element 82 is labeled as I-shaped member but the drawing is an E-shaped member; and 3) In Fig. 3, element 84 is labeled as E-shaped member but the drawing is an I-shaped member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. [CN 105590735].
Regarding Claim 1, Gao et al. shows a magnetic component (Figs. 1-2), comprising: 
a circuit board (2) having a plurality of layers (see Figs. 1-2, see English translation) and an opening extending through the circuit board (see Figs. 1-2, elements 2 have an opening extending through element 2 for cores 11, 12); and 
a coil defined by a plurality of traces (see Figs. 1-2, coil is printed with copper foil for multilayer printed circuit board 2, see English translation), wherein: 
the plurality of traces includes at least one trace (see Figs. 1-2) on each of the plurality of layers of the circuit board (see Figs. 1-2),
the at least one trace on each layer extends around the opening extending through the circuit board (see Figs. 1-2, at least one copper foil on each layer extends around the opening extending through element 2) to define a plurality of loops (21, 22, 23) on the respective layer (see Figs. 1-2), 
the plurality of loops on one layer define an inner trace (21) proximate the opening through the circuit board (see Figs. 1-2), an outer trace (23) distal from the opening through the circuit board (see Figs. 1-2), and at least one intermediate trace (22) located between the inner trace and the outer trace (see Figs. 1-2, see English translation), 
a first width (W1) of the inner trace (21) is less than a second width (W2) of the at least one intermediate trace (22, see Fig. 2, see English translation), and 
a second width (W2) of the at least one intermediate trace (22) is less than a third width (W3) of the outer trace (23, see Fig. 2, see English translation).  
Regarding Claim 7, Gao et al. shows a core material (11, 12), wherein: 
the core material (11, 12) extends over the opening through the circuit board (2) and laterally over at least a portion of the circuit board (see Fig. 1, elements 11, 12 is combined with element 2 to form element 1, elements 11, 12 being EE type planar cores will extend over the opening through element 2 and laterally over at least a portion of element 2, see English translation), 
a portion of the core material extends through the opening in the circuit board (see Fig. 1, a central portion of elements 11, 12 will extend through the opening in element 2, see English translation), 
a first portion (first portion P1, see Figs. 1-2 and Drawing 1 below) of the coil located on the circuit board (2) between the opening and a first side of the circuit board is under the core material (see Figs. 1-2 and Drawing 1 below, first portion P1 is under element 11), 
a second portion (second portion P2) of the coil located on the circuit board (2) between the opening and a second side of the circuit board is under the core material (see Figs. 1-2 and Drawing 1 below, second portion P2 is under element 11), 
a third portion (third portion P3) of the coil located on the circuit board proximate a first end (see Fig. 1 and Drawing 1 below) of the circuit board (2) defines a first end turn of the coil (see Fig. 1 and Drawing 1 below) and is beyond a first end of the core material (see Fig. 1 and Drawing 1 below, third portion P3 is beyond a first end of elements 11, 12), and 
a fourth portion (fourth portion P4) of the coil located on the circuit board proximate a second end (see Fig. 1 and Drawing 1 below) of the circuit board (2) defines a second end turn (see Fig. 1 and Drawing 1 below) of the coil and is beyond a second end of the core material (see Fig. 1 and Drawing 1 below, fourth portion P4 is beyond a second end of elements 11, 12).  
Regarding Claim 8, Gao et al. shows each trace on one layer of the circuit board has a first sectional profile in the first portion of the coil (see Fig. 1 and Drawing 1 below, each trace on one layer of element 2 has a first sectional profile in first portion P1) and a second sectional profile in the second portion of the coil (see Fig. 1 and Drawing 1 below, each trace on one layer of element 2 has a second sectional profile in second portion P2).
Regarding Claim 17, Gao et al. shows a magnetic component (Figs. 1-2) in a circuit board (2), the method comprising the steps of: 
defining a plurality of traces (see Figs. 1-2, coil is printed with copper foil for multilayer printed circuit board 2, see English translation) for a circuit board (2), the circuit board including a plurality of layers (see Figs. 1-2, see English translation) and an opening extending therethrough (see Figs. 1-2, elements 2 have an opening extending through element 2 for cores 11, 12), wherein: 
the plurality of traces includes at least one trace (see Figs. 1-2) on each of the plurality of layers of the circuit board (see Figs. 1-2), 
the at least one trace on each layer extends around the opening through the circuit board (see Figs. 1-2, at least one copper foil on each layer extends around the opening extending through element 2) to define a plurality of loops (21, 22, 23) on the respective layer (see Figs. 1-2), 
the plurality of loops on one layer define an inner trace (21) proximate the opening through the circuit board (see Figs. 1-2), an outer trace (23) distal from the opening extending through the circuit board (see Figs. 1-2), and at least one intermediate trace (22) located between the inner trace and the outer trace (see Figs. 1-2, see English translation), 
a first width (W1) of the inner trace (21) is less than a second width (W2) of the at least one intermediate trace (22, see Fig. 2, see English translation), and 
a second width (W2) of the at least one intermediate trace (22) is less than a third width (W3) of the outer trace (23, see Fig. 2, see English translation), and 
mounting a core (11, 12) to the circuit board (2, see English translation), wherein a portion of the core is inserted through the opening (see Fig. 1, a central portion of elements 11, 12 will extend through the opening in element 2, see English translation) and the core extends laterally over at least a portion of the plurality of traces (see Fig. 1, elements 11, 12 is combined with element 2 to form element 1, elements 11, 12 being EE type planar cores will extend over the opening through element 2 and laterally over at least a portion of the copper foil, see English translation).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Adachi et al. [U.S. Pub. No. 2013/0200982].
Regarding Claim 2, Gao et al. shows the circuit board (2) includes a top layer (top layer, see Fig. 1) and a bottom layer (bottom layer), 
the top layer is selected from the plurality of layers and is the layer closest to a first surface of the circuit board (see Fig. 1, top layer is closest to a first surface of element 2), 
the bottom layer is selected from the plurality of layers and is the layer closest to a second surface of the circuit board (see Fig. 1, bottom layer is closest to a second surface of element 2), 
the second surface of the circuit board is opposite the first surface of the circuit board (see Fig. 2).Page 3 of 13
Gao et al. does not explicitly show the magnetic component further comprises a first shield located on one of the plurality of layers between the top layer and the coil to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil.  
Adachi et al. shows a magnetic component (Figs. 2-3, Paragraph [0044]) teaching and suggesting the magnetic component further comprises a first shield (ES at 2nd layer) located on one of the plurality of layers (see Figs. 2-3) between the top layer and the coil (see Figs. 2-3) to induce eddy currents in the first shield (ES at 2nd layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first shield located on one of the plurality of layers between the top layer and the coil to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil as taught by Adachi et al. for the magnetic component as disclosed by Gao et al. to improve shielding effect to improve performance and desirable operating characteristics (Paragraph [0006]).
Regarding Claim 3, Adachi et al. shows a second shield (ES at 11th layer, Paragraph [0044]) located on one of the plurality of layers (see Figs. 2-3) between the bottom layer and the coil (see Figs. 2-3) to induce eddy currents in the second shield (ES at 11th layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the second shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the second shield and, thereby, reduce eddy currents induced in the coil). 
Regarding Claim 20, Gao et al. shows the circuit board (2) includes a top layer (top layer, see Fig. 1) and a bottom layer (bottom layer),
 the top layer is selected from the plurality of layers and is the layer closest to a first surface of the circuit board (see Fig. 1, top layer is closest to a first surface of element 2), 
the bottom layer is selected from the plurality of layers and is the layer closest to a second surface of the circuit board (see Fig. 1, bottom layer is closest to a second surface of element 2), and 
the second surface of the circuit board is opposite the first surface of the circuit board (see Fig. 2).
Gao et al. does not explicitly show the step of defining a shield on one of the plurality of layers between the top layer and the coil to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil.
Adachi et al. shows a magnetic component (Figs. 2-3, Paragraph [0044]) teaching and suggesting the step of defining a shield (ES at 2nd layer) on one of the plurality of layers (see Figs. 2-3) between the top layer and the coil (see Figs. 2-3) to induce eddy currents in the shield (ES at 2nd layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the step of defining a shield on one of the plurality of layers between the top layer and the coil to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil as taught by Adachi et al. for the magnetic component as disclosed by Gao et al. to improve shielding effect to improve performance and desirable operating characteristics (Paragraph [0006]).

Claim(s) 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Adachi et al. [U.S. Pub. No. 2013/0200982] and Worthington [U.S. Pub. No. 2013/0207767] (to show eddy currents).
Regarding Claim 2, Gao et al. shows the circuit board (2) includes a top layer (top layer, see Fig. 1) and a bottom layer (bottom layer), 
the top layer is selected from the plurality of layers and is the layer closest to a first surface of the circuit board (see Fig. 1, top layer is closest to a first surface of element 2), 
the bottom layer is selected from the plurality of layers and is the layer closest to a second surface of the circuit board (see Fig. 1, bottom layer is closest to a second surface of element 2), 
the second surface of the circuit board is opposite the first surface of the circuit board (see Fig. 2).Page 3 of 13
Gao et al. does not explicitly show the magnetic component further comprises a first shield located on one of the plurality of layers between the top layer and the coil to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil.  
Adachi et al. shows a magnetic component (Figs. 2-3, Paragraph [0044]) teaching and suggesting the magnetic component further comprises a first shield (ES at 2nd layer) located on one of the plurality of layers (see Figs. 2-3) between the top layer and the coil (see Figs. 2-3) to induce eddy currents in the first shield (ES at 2nd layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first shield located on one of the plurality of layers between the top layer and the coil to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil as taught by Adachi et al. for the magnetic component as disclosed by Gao et al. to improve shielding effect to improve performance and desirable operating characteristics (Paragraph [0006]).
In addition, Worthington explicitly disclose a first shield (28, 30) to induce eddy currents in the first shield (28, 30) and, thereby, reduce eddy currents induced in the coil (Paragraph [0019], see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first shield to induce eddy currents in the first shield and, thereby, reduce eddy currents induced in the coil as taught by Worthington for the magnetic component as disclosed by Gao et al. in view of Adachi et al. to improving coupling between windings (Paragraph [0015]).
Regarding Claim 3, Adachi et al. shows a second shield (ES at 11th layer, Paragraph [0044]) located on one of the plurality of layers (see Figs. 2-3) between the bottom layer and the coil (see Figs. 2-3) to induce eddy currents in the second shield (ES at 11th layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the second shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the second shield and, thereby, reduce eddy currents induced in the coil). 
In addition, Worthington explicitly disclose a second shield (28a, 30a) to induce eddy currents in the second shield (28a, 30a) and, thereby, reduce eddy currents induced in the coil (Paragraph [0019], see Fig. 3A).
Regarding Claim 20, Gao et al. shows the circuit board (2) includes a top layer (top layer, see Fig. 1) and a bottom layer (bottom layer),
 the top layer is selected from the plurality of layers and is the layer closest to a first surface of the circuit board (see Fig. 1, top layer is closest to a first surface of element 2), 
the bottom layer is selected from the plurality of layers and is the layer closest to a second surface of the circuit board (see Fig. 1, bottom layer is closest to a second surface of element 2), and 
the second surface of the circuit board is opposite the first surface of the circuit board (see Fig. 2).
Gao et al. does not explicitly show the step of defining a shield on one of the plurality of layers between the top layer and the coil to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil.
Adachi et al. shows a magnetic component (Figs. 2-3, Paragraph [0044]) teaching and suggesting the step of defining a shield (ES at 2nd layer) on one of the plurality of layers (see Figs. 2-3) between the top layer and the coil (see Figs. 2-3) to induce eddy currents in the shield (ES at 2nd layer) and, thereby, reduce eddy currents induced in the coil (as of limitation "to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil", it is seen that the Adachi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the step of defining a shield on one of the plurality of layers between the top layer and the coil to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil as taught by Adachi et al. for the magnetic component as disclosed by Gao et al. to improve shielding effect to improve performance and desirable operating characteristics (Paragraph [0006]).
In addition, Worthington explicitly disclose a shield (28, 30) to induce eddy currents in the shield (28, 30) and, thereby, reduce eddy currents induced in the coil (Paragraph [0019], see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a shield to induce eddy currents in the shield and, thereby, reduce eddy currents induced in the coil as taught by Worthington for the magnetic component as disclosed by Gao et al. in view of Adachi et al. to improving coupling between windings (Paragraph [0015]).
    PNG
    media_image1.png
    744
    726
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837